107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Michael BOYD, Petitioner.
No. 97-511.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 25, 1997.Decided March 6, 1997.

Michael Boyd, Petitioner Pro Se.
Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Michael Boyd filed a petition for a writ of mandamus to compel the district court to act on his petition for a writ of habeas corpus.  Boyd filed his habeas corpus petition on October 16, 1996, and amended the petition on December 24, 1996.  We find that the delay in the district court has not been unreasonable.  Accordingly, we deny Boyd's petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED